United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-306
Issued: July 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2013 appellant, through his attorney, filed a timely appeal from an
August 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his right knee
condition is causally related to a September 18, 2012 employment incident.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 12, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 18, 2012 appellant, then a 50-year-old automotive lead technician, filed a
traumatic injury claim (Form CA-1) alleging that he injured his right knee as a result of stepping
out of a vehicle in the performance of duty that day. He stated that his foot slipped off the front
rail of the lift and he twisted his right knee.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on September 20, 2012. Appellant was authorized to receive treatment at White
Plains Hospital in White Plains, New York. He submitted hospitals records dated September 18,
2012 from White Plains Hospital. Dr. Jeffrey Mayer, a Board-certified emergency medicine
specialist, advised that appellant slipped at work and diagnosed right knee sprain.
A September 18, 2012 x-ray of the right knee revealed a small effusion, degenerative
changes and loose bodies but no sign of fracture, subluxation or bone destruction.
In a November 19, 2012 letter, OWCP notified appellant of the deficiencies of his claim.
It afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted reports dated September 25, 2008 through December 8, 2012 from
Dr. Daniel Zelazny, a Board-certified orthopedic surgeon. On March 25, 2010 Dr. Zelazny listed
a history that appellant sustained a right knee injury while he was in Nevada. He diagnosed
possible symptomatic medial meniscal tear versus loose body and obtained an x-ray that day,
which showed a possible small anterior loose body. On April 5, 2010 Dr. Zelazny advised that a
March 30, 2010 magnetic resonance imaging (MRI) scan showed a small vertical tear at the
posterior horn of the medial meniscus. Appellant declined arthroscopic surgery until at least the
end of the summer.
In a November 19, 2012 report, Dr. Zelazny indicated that appellant jumped off a truck at
work on September 18, 2012 and landed on his right knee which buckled and cracked. He
diagnosed possible symptomatic right knee medial meniscal tear as well as possible intraarticular loose body and opined that appellant was totally disabled for work. Dr. Zelazny noted
that appellant had a prior history of right knee evaluation over two years prior, when he had an
MRI scan that revealed a small vertical tear of the medial meniscus and some degenerative
changes. He indicated that diagnostic testing of the right knee taken that day revealed medial
joint space narrowing and questionable intra-articular loose body best seen on the lateral view.
On December 4, 2012 Dr. Zelazny diagnosed right knee meniscal tear, degenerative joint disease
and osteochondral injury and recommended a right knee arthroscopy.
An x-ray of the right knee dated November 19, 2012 revealed no acute osseous or
articular abnormality.
A November 23, 2012 MRI scan of the right knee showed a sprain/partial tear of the
anterior cruciate ligament, grade 3 sprain lateral collateral ligament, lateral meniscal tear, fraying
at the posterior horn medial meniscus, osteoarthritis with cartilage abnormality and no obvious
intra-articular loose body.

2

By decision dated January 31, 2013, OWCP denied the claim finding that appellant had
failed to establish fact of injury.
On February 25, 2013 appellant, through his attorney, requested a review of the written
record by an OWCP hearing representative. He submitted a February 18, 2013 report from
Dr. Zelazny who reiterated his diagnoses and indicated that appellant was not unstable from his
partial anterior cruciate ligament (ACL) tear or sprain of his lateral collateral ligament (LCL)
based on his clinical examination. On June 17, 2013 Dr. Zelazny released appellant to light duty
for six hours as of June 19, 2013 with restrictions of no bending, squatting, kicking or lifting
anything heavy over 20 pounds. In a July 11, 2013 report, he stated that appellant presented with
a new issue after his right knee gave way and he fell onto his left knee, which had significant
pain and swelling. On July 25, 2013 Dr. Zelazny noted that appellant was still pending approval
for a planned right knee arthroscopy to address his September 18, 2012 injury. He stated that “it
seems evident that the injury sustained at work on September 18, 2012 resulted in new injuries,
which were not present previously” and could be seen based upon comparison of MRI scans.
By decision dated August 12, 2013, an OWCP hearing representative affirmed the
January 31, 2013 decision. It accepted that appellant sustained the September 18, 2012 incident
but denied the claim on the basis that the medical evidence submitted was not sufficient to
establish a causal relationship between his right knee condition and the September 18, 2012
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment

3

See supra note 1.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

3

incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of September 18, 2012 occurred at the
time, place and in the manner alleged. The issue is whether appellant’s right knee condition
resulted from the September 18, 2012 employment incident. The Board finds that he did not
meet his burden of proof to establish a causal relationship between his knee condition for which
compensation is claimed and the employment incident.
On March 25, 2010 Dr. Zelazny indicated that appellant sustained a right knee injury
while he was vacationing in Nevada. He diagnosed possible symptomatic medial meniscal tear
versus loose body and obtained an x-ray that day, which showed a possible small anterior loose
body. On April 5, 2010 Dr. Zelazny indicated that a March 30, 2010 MRI scan showed a small
vertical tear at the posterior horn of the medial meniscus. Appellant declined arthroscopic
surgery until at least the end of the summer.
On November 19, 2012 Dr. Zelazny obtained a history that appellant jumped off a truck
at work on September 18, 2012 and landed on his right knee which buckled and cracked. He
diagnosed possible symptomatic right knee medial meniscal tear as well as possible intraarticular loose body and opined that appellant was totally disabled for work. Dr. Zelazny noted
that appellant had a right knee evaluation over two years prior, when he had an MRI scan that
revealed a small vertical tear of the medial meniscus and some degenerative changes. He stated
that diagnostic testing of the right knee taken that day revealed medial joint space narrowing and
questionable intra-articular loose body best seen on the lateral view. On December 4, 2012
Dr. Zelazny diagnosed right knee meniscal tear, degenerative joint disease and osteochondral
injury and recommended a right knee arthroscopy. On February 18, 2013 he reiterated his
diagnoses and indicated that appellant was not unstable from his partial ACL tear or sprain of his
LCL based on his clinical examination. On June 17, 2013 Dr. Zelazny released appellant to light
duty for six hours as of June 19, 2013 with restrictions of no bending, squatting, kicking or
lifting anything heavy over 20 pounds. In a July 11, 2013 report, he indicated that appellant
presented with a new issue after his right knee gave way and he fell onto his left knee, which had
significant pain and swelling. On July 25, 2013 Dr. Zelazny indicated that appellant was still
pending approval for a planned right knee arthroscopy to address his September 18, 2012 injury.
He stated that “it seems evident that the injury sustained at work on September 18, 2012 resulted
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

4

in new injuries, which were not present previously” and could be seen based upon comparison of
MRI scans.
The Board finds that Dr. Zelazny failed to provide an adequate opinion explaining how
factors of appellant’s federal employment, such as stepping out of a vehicle at work, caused or
aggravated his right knee condition. Dr. Zelazny noted that appellant’s condition occurred while
he was at work, but such generalized statements do not establish causal relationship because they
merely repeat appellant’s allegations and are unsupported by adequate medical rationale
explaining how his physical activity at work caused or aggravated the diagnosed conditions.8
Further, he failed to provide a narrative in 2012 or 2013 setting forth a full and accurate history
of appellant’s condition, including a comparison of any diagnostic testing obtained after
September 18, 2012 with prior tests. Dr. Zelazny’s opinion does not adequately address how the
September 18, 2012 employment incident contributed to appellant’s preexisting right knee
condition. The Board finds that the reports from him are insufficient to establish that appellant
sustained an employment-related injury.
On September 18, 2012 Dr. Mayer indicated that appellant slipped at work and diagnosed
right knee sprain. He did not provide sufficient medical rationale explaining how appellant’s
condition was caused or aggravated by slipping at work on September 18, 2012. Thus, the Board
finds that appellant did not meet his burden of proof with this submission.
The November 23, 2012 MRI scan and x-rays dated March 25, 2010 and September 18
and November 19, 2012, do not constitute competent medical evidence as they do not contain
rationale by a physician relating appellant’s disability to his employment.9 As such, the Board
finds that appellant did not meet his burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a September 18, 2012 employment
incident, he has failed to meet his burden of proof to establish a claim for compensation.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds the attorney’s arguments are not substantiated.
The Board notes that the employing establishment issued appellant a CA-16 form on
September 20, 2012 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a CA-16 form, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.10 Although OWCP denied appellant’s claim for an injury, it did
8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
10

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

5

not address whether he is entitled to reimbursement of medical expenses pursuant to the CA-16
form. Upon return of the case record, OWCP should further address this issue.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
knee condition is causally related to a September 18, 2012 employment incident, as alleged. On
return of the record, OWCP should consider the CA-16 form issued in this case.
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

